Filed by SCBT Financial Corporation Pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 of the Securities Exchange Act of 1934, as amended Subject Company: Peoples Bancorporation, Inc. (Commission File No. 000-20616) On December 20, 2011, Peoples Bancorporation, Inc. sent the following letter to its shareholders: [Peoples Bancorporation, Inc. Logo] December 20, 2011 Dear Shareholder, Yesterday, Peoples Bancorporation, Inc. entered into a definitive merger agreement with SCBT Financial Corporation under which SCBT will acquire Peoples Bancorporation.
